 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDO.K. Machine&Tool Corp.and Gyrotronics, Inc.andJulioGarcia,Jose Allen, Keith Zukaitis,Luis Tirado and Hildo M. Melendez.Cases 2-CA-16004, 2-CA-16071, 2-CA-16088, and 2-CA-1609325 April 1986SUPPLEMENTAL DECISION ANDORDERBy CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 24 July 1984 Administrative Law Judge D.Barry Morris issued the attached supplemental de-cision.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filedlimitedexceptions.The National Labor Relations Board has delegat-ed its authorityin thisproceeding to a three-member panel.The Board has considered the supplemental deci-sionand the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,findings,' and conclusions and to adopt the recom-mended Order.1.The judge recommended that the backpayawardowed to discriminatee William Robinson beplaced in escrow for 1 year and that the RegionalDirectorshallmake suitablearrangements for Rob-inson'sappearance. The General Counsel does notexcept to these findings, but excepts to the judge'sfailure to find that if at the end of the year themoney is returned to the Respondent that it contin-ues tobe liable for any backpay owed Robinson.The General Counsel necessarily assumes that theRobinson backpay issues may be unresolved at theend of 1 year. When, as here, the parties know thelocation of the discriminatee, we see no reason forany direction concerning the Respondent's liabilityafter 1 year as we expect the issue to be resolvedwithin a year. To this end, the Regional Director isinstructed, in accordance with the judge's decision,to arrangefor the expeditious resolution of thisbackpay issue. After the issues have been resolved,the backpay due Robinson shall be paid to him andthe remainingfunds in the escrow account returnedto the Respondent.2.Becausethe discriminatees no longer work forthe Respondent, having rejected reinstatement, thejudge ordered that the Respondent pay the pensioniTheRespondenthas excepted to some ofthe judge'scredibility find-ingsThe Board's establishedpolicy is not to overrulean administrativelaw ,fudge's credibility resolutions unless the clear preponderance of allthe relevant evidenceconvincesus that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examinedthe record and findno basis for reversingthe findingsfund contributions due on behalf of the discrimina-teesdirectly to the discriminatees rather than tothe pension fund. We disagree.The Respondent is a participantin a multiem-ployerpensionplan called the NationalIndustrialGroup Pension Plan (NIGPP)and, as such, isobliged to make contributions on behalfof its em-ployees.Had the discriminatees beenin the Re-spondent'semploy during the backpayperiod, asthey should havebeen,the Respondent would havecontributed into the fund the appropriateamountsowed on behalf of the discriminatees. Restorationof the status quo ante regarding the employees'pension rights usually requires that contributionsmade on behalf of the discriminatees be directed tothe pension fund.2 Here, the discriminatees volun-tarily chose not to be in the Respondent's employby refusing the Respondent's valid offers of rein-statement.Had they acceptedreinstatement, theirrights in the plan would be identical to those theywould have acquired had they worked for the Re-spondent without interruption. The properalloca-tion of the owed contributions should not rest onwhether or not the discriminatees chose to acceptvalid offers of reinstatement. There are no othercircumstances in this case that warrant departurefrom the Board's customary procedure of orderingthat the contributions be paid to the pension fund.3In addition, the discriminatees might benefit fromcontributions directed to the fund in future employ-ment with the Respondent or other employer-mem-bers of the NIGPP multiemployer plan.Accordingly,we shall order that the pensionfund contributions owed by the Respondent bepaid to the fund.3.We find merit in the General Counsel's excep-tion that in determining the formula for the over-time hours worked by discriminatee Jose Allenprior to his discharge, the appropriate divisor is 8rather than 47. In his supplemental decision, thejudge concluded that where the record containedthe accurate number of hours worked by the discri-minateesfor the 47-week period prior to their ter-mination, that 47 should be the divisor used to de-termine the weekly overtime hours worked byeach discriminatee.However, although the otherdiscriminateeshadbeen in the Respondent's2Merryweather Optical Co,240 NLRB 1213 (1979), see generallyAtlasGlass & Mirror Co,273 NLRB 179 (1984),E G Sprinkler Corp,268NLRB 1241 (1984),Advance Installations,257 NLRB 845 (1981)9The Board has ordered that contributions, which would ordinarily bepaid to the fund, be paid to the employees when it appears that the em-ployees' rights in the plan might not be adequately restored Cf South-land Dodge,232 NLRB 878 (1977) (fund unwilling to accept contribu-tions), andRice Lake Creamery Co,151NLRB 113 (1965), enfd as modi-fied 365 F 2d 888 (D C Cir 1966) (employees had individual annuity in-surance policies and restoration of pension policies was conditioned onreemployment)279 NLRB No. 69 O.K. MACHINE & TOOL CORP.475employ for the 47-week period prior to their termi-nation,Allen had been employed with the Re-spondent for only 16 weeks prior to his discharge.During 8 of those 16 weeks, overtime had been un-lawfully suspended and, as a result, Allen was notassignedanyovertime.Consequently,becauseAllen worked overtime for only 8 weeks prior tohis discharge, the divisor which appropriately re-flects the average overtime hours worked by Allenis8 rather than 47. Accordingly, we shall orderthat in determining the average hours of overtimeworked by Allen, the divisor to be used is 8 ratherthan 47.4.The parties stipulated at the hearing that theRespondentowed the discriminatees certainamounts of money for Christmas bonuses.In set-ting forth the backpay awards, the judge inadvert-ently failed to include these amounts.We shallorder that the stipulated Christmas bonus amountsbe added to the backpay awards of the discrimina-tees.5.We find merit in the General Counsel's excep-tion urgingthe Board to find that the Respondentisunder acontinuing obligation to reinstate HildoMelendez inasmuch as Melendez never receivedthe Respondent's valid offer of reinstatement.4As the judge found, the backpay period forHildo Melendez ended on 8 November 1982, thedate on which the Respondent mailed Melendez agood-faith offer of reinstatement.Melendez, how-ever, did not receive the offer as he had ^ movedleaving no forwarding address. Although the Re-spondent's good-faith offer tolls the Respondent'sbackpay liability, it does not relieve the Respond-ent of its obligation to reinstate Melendez underthe terms of the Board's 15 August 1980 Order en-forced by the Second Circuit.Burnup & Sims Inc.,256 NLRB 965, 966 (1981);Jay Co.,103NLRB1645, 1647 (1953), enfd. 227 F.2d 416 (9th Cir.1954).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudgewith the modifications listed below andorders that the Respondent, O.K. Machine & ToolCorp. and Gyrotronics, Inc., Bronx, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.1.Recompute the backpay for employees Gonza-lez,Melendez, Fahie, Allen, and Tirado in the fol-lowing manner:(a) The amounts included in the backpay awardsof the discriminatees in the form of pension contri-butions shall be deducted from the discriminatees'backpay awards and, shall be paid directly to thepension fund.(b) In revising the overtime hours worked by thediscriminatees as directed by the judge's Supple-mental Decision and Order, the divisor to be usedin determining the average overtime hours workedby Jose Allen shall be 8 rather than 47.(c)The appropriate amounts owed to the discri-minatees in the form of Christmas bonuses shall beincluded in the backpay awards of the discrimina-tees.2.Transmit to the Regional Director for Region2 to be held in escrow the following amount repre-'senting the backpay due William Robinson: $7119,plus the Christmas bonus, minus the pension fundcontributions,minus any deletions resulting fromovertime recalculation, plus interest, and less taxwithholding required by Federal and state law.Darrell S. Gay, Esq.,for the General Counsel.Sanford E. Pollack, Esq.,andStuartM. Kirshenbaum,Esq. (Marshall M.Miller Associates),of Hewlett, NewYork, for the Respondent.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASED.' BARRY MORRIS, Administrative Law Judge. OnAugust 15, 1980, the National Labor Relations Boardissued anOrder' directing O.K. Machine & Tool Corp.and Gyrotronics, Inc. (Respondent) to make whole Al-bertoGonzalez,HildoMelendez,Alton Fahie, JoseAllen,William Robinson, and Luis Tirado (the discrimin-atees) for theirlosses resultingfrom Respondent's unfairlabor practices. On February 8, 1982, the United StatesCourt of Appeals for the Second Circuit enteredits judg-ment enforcing the Board's Order. A controversy havingarisen over the amount of backpay due each discrimina-tee,on October 28, 1982, the Regional Director forRegion 2 issued a backpay specification and notice ofhearing.Respondent filed its answer to the specificationon November 11, 1982. The specificationwas amendedon April 25, 1983, and further amended on July 8, 1983.A hearing was held before me in New York City onFebruary 3 and 4, April 25, June 1, 2, and 3, July 8, andSeptember 26, 1983. All parties were given full opportu-nity to participate, to produce evidence,to examine andcross-examinewitnesses,to argue orally, and to filebriefs.Briefswere filed by Respondent on October 15,1983, and by the General Counsel on January 16, 1984.A reply brief was filed by Respondent on February 23,1984.On the entire record of the case, including my obser-vation of the demeanor of the witnesses, I make the fol-lowing4The judge makes no findings with respect to the Respondent's con-tinuingobligation to reinstate Melendez after the 8 November 1982 offer'251 NLRB 208(1980). 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.HILDO MELENDEZA. Offer ofReinstatementPrior to June 1979 Melendez'address was 855 FaileStreet,Bronx,New York.In June Melendez moved toPuerto Rico,where his address was P.O.Box 743, Va-hardo.He did not return to New York until April 1,1980, at which time he movedto 721White Plains Road.On December 4, 1979,Sanford E. Pollack,counsel forRespondent,sentMelendez a letter requesting informa-tion about Melendez'efforts to find employment. Theletterwas addressed to P.O.Box 743,Vahardo,PuertoRico,and was received by Melendez.On March 20,1980, Respondent sent a letter to Melendez offering himimmediate reinstatement.That letter was addressed to855 Faile Street,Bronx,New York,and was returned bythe post office with the notation,"moved, left no ad-dress."The letter indicated that a blind copy was fur-nished to"Marshall Miller Assoc.file."David Weltman,vice president of Respondent,testified that he took nosteps to try to contact Melendez on the return of the en-velope.He further testified that he did not inform hiscounsel that he had failed to contact Melendez.Melendez testified that he never advised Respondentof an address other than the one on Faile Street in theBronx.He further testified that when he moved toPuerto Rico in 1979 he did not advise the Bronx postoffice ofthemove.He testified,however,that beforemoving to Puerto Rico he advised the Regional Office oftheNational Labor Relations Board of the anticipatedmove.B. EffortstoObtain EmploymentMelendez'employmentwithRespondent ended onNovember 27, 1978. The recordshows that Melendezvisited a number of business establishments starting De-cember4, 1978. At each ofthe companies he applied forwork he was told that no work was available. Melendezalso testified that he read newspaper advertisements, butwas unsuccessful in finding any work.Melendez was employed by Metropolis Metal Spin-ning and Stamping Company from April 19 to June 1,1979. He testified that he left Metropolis because he wastold by theforeman,David Wilson,that he would "notbe accepted into the Union."Melendez also testified thatWilson told him that he"didn't pass the trial period,"and that there was "no work"for him.Although Re-spondent'sExhibit 28 has a notation that Melendez"quit"his employment,ArthurPuhn,the vice presidentof Metropolis,testified that other than what appeared onthe exhibit he did not independently know whether ornot Melendez quit.Puhn further testified that he did notknow whether Melendez was a member of the Unionand did not know the"exact circumstances"of Melen-dez' failure to returnto work.As previouslymentioned,Melendez moved to PuertoRico in June 1979.The recordshows that beginning onJuly 9 he contacted various business establishments inPuerto Rico.In April 1980 Melendez returned to NewYorkand obtained employment with the Concord Hotel.He worked at the Concord from April until December 9,1980.Melendez credibly testified that at that time he wastold by Ismael Rodriguez,the kitchen supervisor, that"therewas no more work."Rodriguez confirmed thistestimony indicating that for several weeks before Christ-mas most of the kitchen staff is laid off. Rodriguez testi-fied,however,that he told Melendez,along with theother employees,to return to work on December 23.Melendez testified that he returned to work at the Con-cord on December 21 and worked there until January 18or 20,1981, at which time the employment ended be-cause Rodriguez said that"itwas very slow" and thatthere was no more work.Melendez returned to the Concord on May 30 andworked there until December 7,1981,when he wasagain told that there was no more work.Rodriguez cre-dibly testified that he told Melendez that the "hotel wasgoing to be closed in December and to come back whenthey reopen again,"on December 23. However,Melen-dez did not return to work on December 23. He nextworked for the Concord beginning May 21, 1982, whichemployment continued through November 8, 1982, theend of the backpay period.II.LUIS TIRADOA. EffortstoObtain EmploymentTirado credibly testified that beginning November 27,1978, he looked at newspaper advertisements and therecord shows that he contacted various business estab-lishments and employment agencies.On January 5, 1979,he began employment with Eagle Machine and ToolCompany,which employment lasted through the end ofthe backpay period.B.Medical ClaimIn July 1979 Tirado's stepdaughter,Madeline Torres,required hospitalization.The hospital bill totaled $1352.Although at the time of the hospital visit Tirado was em-ployed by Eagle Machine,the claim was denied insur-ance coverage because the 11-month waiting period hadnot yet expired.The Blue Cross representative testifiedthat had Tirado been employed by Respondent at thetime of the hospitalization,the claim would have beencovered under the contract.III.ALBERTO GONZALEZGonzalez credibly testified that after November 27,1978, he read newspaper ads and visited a number ofbusiness establishments in search of work.Inmid-De-cember he filled out an application with Eagle Machineand Tool Company and started working there on Janu-ary 5,1979. His employment with Eagle Machine contin-ued through the end of the backpay period.IV. JOSE ALLENAllen testified that after he left the employment of Re-spondent in November 1978 he worked part time at Car-tones Supermarket. He also sought employment at ap-proximately six business establishments.During the early O.K. MACHINE& TOOLCORP.477part of 1979 he worked for approximately 1 month atSuperior Steel Door & Trim Co. He testified that he leftSuperior Steel because "the welding sickened my eyesand I couldn't see." The Superior Steel representativetestified that he did not know the reason why Allen leftthe company's employment.V. EMPLOYMENT OPPORTUNITIESMichael Fiedler, placement manager of Marvalen Per-sonnelAgency, testified that during the backpay periodjobs were available in the New York City area. He alsotestified that there were many advertisements in severallocal newspapers. He further testified that Tirado andGonzalez were registered with his agency but that he didnot place either of them in positions. Similarly, JoelBuckstein,vicepresidentofGenevaEmploymentAgency, testified that during the backpay period therewere many newspaper advertisements for jobs in theNew York City area.VI. OVERTIMEMelendez testified that in 1978 he worked approxi-mately 1-hour-per-day overtime. Tirado and Gonzaleztestified that theyworked 9 hours of overtime eachweek.DavidWeltman, vice president of Respondent,testified that during the 47-week period prior to Novem-ber 27, the discriminatees worked the following hours ofovertime: Allen, 48.75; Gonzalez, 189; Melendez, 134.5;Tirado, 119; and Robinson, 186.5. Allen, Gonzalez, andTirado did not dispute Weltman's figures. Melendez testi-fied that he did not know the total number of hours heworked in 1978. I credit Weltman's testimony and findthat during the 47-week period prior to November 27 thediscriminatees worked the hours of overtime as testifiedto by Weltman.VIi. DISCUSSION AND CONCLUSIONSA. EffortstoObtain EmploymentAn employer may mitigate his backpay liability byshowing that a discriminatee"wilfully incurred"loss bya "clearly unjustifiable refusal to take desirable new em-ployment."Phelps Dodge Corp.v.NLRB,313 U.S. 177,199-200(1941).This,however,isan affirmative defenseand the burden is on the employer to prove the neces-sary facts.NLRB v. Mooney Aircraft,366 F.2d 809, 813(5th Cir.1966);Sioux Falls Stock Yards Co.,236 NLRB543, 551(1978).The record contains evidence demon-strating the effortsmade by the discriminatees in at-tempting to seek employment.I find that Respondent hasnot sustained its burden of showing that the discrimina-tees did not"make reasonable efforts to find interimwork."NLRBv.Miami Coca-Cola Bottling Co.,360 F.2d569, 575-576 (5th Cir.1966).lendez' testimony that he was told by the foreman eitherthat he would"not be accepted into the Union,"or thathe "didn'tpass the trial period"and that there was "nomore work"for him.Puhn did not dispute this testimo-ny. He testified that he did not know the"exact circum-stances"of Melendez'failure to return to work.Accord-ingly,I find that Melendez did not quit his employmentatMetropolis but instead was told by the foreman not toreturn to work.On December 9, 1980,Melendez was laid off fromwork at the Concord but was told to return on Decem-ber 23.He returned on December 21 and worked untilJanuary 18 or 20,1981, at which time the employmentended because Rodriguez said,"itwas very slow" andthere was no more work.Ifind,therefore,that in De-cember 1980 and January 1981 Melendez did not quit hisemployment at the Concord.Ihave credited Melendez'testimony that he was laidoff from the Concord on December 7, 1981. However, Ihave credited Rodriguez'testimony that he told Melen-dez to return to work on December 23. Melendez didnot return to work on December 23, but instead returnedon May 21,1982. I believe that for the period December23, 1981,untilJanuary 20,1982,Melendez failed toappear for work at the Concord without giving a justifi-able reason for so doing.Accordingly,for this period oftimeMelendez wilfully incurred a loss which bars himfrom recovery of backpay.For the period January 20 until May 21,1982,Re-spondent has not shown that Melendez would have beenemployed at the Concord.During the previous year Me-lendez was laid off on January 18 or 20.Rodriguez testi-fied that in the"winter time it is slow."He further testi-fied that on January 21, 1981, a list was posted contain-ing the names of the employees who would be keptworking.He could not remember whether Melendez'name was included on that list. Rodriguez testified that ifan employee's name was not on the list, he was effective-ly told that there was no work for him.Accordingly, for the period December 23, 1981, untilJanuary 20,1982, I find that Melendez is not entitled tobackpay.SeeGary Aircraft Corp.,211NLRB 554, 557(1974);Knickerbocker Plastic Co.,132 NLRB 1209, 1215(1961).With respect to the period after January 20, it iswell established that any uncertainty in the evidence is tobe resolved against the Respondent as the wrongdoer.Sioux Falls Stock Yards,supra,236 NLRB at 551;FliteChiefInc.,258 NLRB 1124, 1128(1981).C. Respondent's AllegedOffer ofReinstatement toMelendez on March 20, 1980On March 20,1980, Respondent sent a letter to Melen-dez offering him immediate reinstatement.Although theletterwas sent to the address given Respondent by Me-lendez,in fact 3 months earlier Respondent's counsel2B. Respondent's Contention that Melendez Quit HisInterim EmploymentRespondent contends that Melendez quit his employ-ment atMetropolis in June 1979 and quit his employ-ment several times while working for the ConcordHotel.With respect to Metropolis, I have credited Me-2 In its reply brief Respondent contends that Pollack is not Respond-ent's "attorney"and that Marshall Miller Associates is not a law firm Itshould be noted, however, that both Pollack and Kirshenbaum represent-ed Respondent at the hearing In addition,the record contains a letter inconnection with this proceeding from the law firm of Milman,Naness &Pollack(R Exh 18) Both Pollack and Kirshenbaum are listed as attor-neys with that law firm. 478DECISIONSOF NATIONALLABOR RELATIONS BOARDsentMelendez a letter in connection with the backpayproceedingusingMelendez' Puerto Rico address. Thatletterwas received by Melendez. The letter sent onMarch 20, 1980, by Respondent was returned by the postoffice with the notation, "moved, left no address."InLink v.Wabash Railroad Co.,370 U.S. 626, 634(1962), the Supreme Court, citingSmith v. Ayer,101 U.S.320 stated:each party is deemed bound by the acts of hislawyer-agent and is considered to have "notice ofall facts, notice of which can be charged upon theattorney."The knowledge of Melendez' correct address was ob-tainedwhile counsel was actively engaged in handlingthe instant matter. Indeed, counsel's letter was written toascertain whether Melendez was engaged in a job search"in an effort to evaluate properly" backpay liability.Counsel's knowledge of the correct address clearly cameto him within the "duration and scope of the attorney-client relationship."Bell v. Brown,557 F.2d 849, 856 fn.61 (D.C. Cir. 1977).Under certain circumstances a reinstatement offer maybe considered valid for purposes of tolling the backpayperiod even if the offer is not received by the employee.Marlene Industries Corp.,234 NLRB 285, 288 (1978);Burnup & Sims,256 NLRB 965, 966 (1981). It must beremembered, however, that it is the employer's unlawfulconduct which gave rise to the discharge. Therefore, it isthe employer, rather than the employee, which mustbear the consequences of its unlawful act. The employershould be required to exercise due deligence in contact-ing employees at their proper current addresses.Carruth-ers Ready Mix,262 NLRB 739, 757 (1982).When other sources are available, the employer shouldgo beyond its own records, once it has received notice oftheir incorrectness, to ascertain the employee's correctaddress. This holds true even in a situation as here, whenthe incorrect address was initially supplied by the em-ployee himself and when the employee had failed tonotify the employer of a change of address.Monroe FeedStore,122 NLRB 1479, 1480-1481 (1959);Gladwin Indus-tries,183 NLRB 280, 281 (1970).Inasmuch as Respondent'scounsel was aware of Me-lendez' correct address, in accordance with the above-cited cases, I find that Respondent's communication ofMarch 20, 1980, was not a valid offer of reinstatement.Accordingly, the backpay was not tolled at that time.D. Medical ClaimIn July 1979 Tirado's stepdaughter required hospitali-zation.Although at the time of the hospital visit Tiradowas employed by an interim employer, the claim wasdeniedinsurancecoverage because therequisitewaitingperiod had not yet expired. The Blue Cross representa-tive testified that had Tirado been employed by Re-spondentat the time of the hospitalization, the claimwouldhave been covered under Respondent's contract. Ifind that themedical claimis properly chargeable to Re-spondent.SeeMatlock Truck Body Corp.,248 NLRB 461,474 (1980).E. Jose AllenRespondent alleges that Allen unjustifiably quit his em-ployment with Superior Steel in 1979. I credit Allen'stestimony that he left Superior Steel because "weldingsickened my eyes and I couldn't see." The Superior Steelrepresentative testified that he did not know the reasonAllen left the company's employment. I find that Allenlefthis employment with Superior Steel because ofhealth reasons. This does not constitute a "willfully in-curred" loss. SeeBigThree IndustrialGas Co.,263NLRB 1189, 1216 (1982).F. Employment OpportunitiesThe record contains copies of newspaper advertise-ments and listings of employment agencies in the NewYork City area. In addition, several personnel agencyrepresentatives testified that during the backpay periodjobs were advertised and were available in the area. Re-spondent argues that under such circumstances, failure tofind employment indicates a lack of a "good faith jobsearch" on the part of the discriminatees.InLaidlaw Corp.,207 NLRB 591, 594 (1973), enfd. 507F.2d 1381 (7th Cir. 1974), cert. denied 422 U.S. 1042(1975), the Board agreed with the following definition ofthe employer's burden as stated by the administrativelaw judge:With the exception of a bundle of unassimilatednewspaper advertisement[s] and a letter from thestate authorities concerning the relative levels of un-employment in [the area], Respondent produced noevidence of any employment available to any discri-minatee,nor of the willful failure of any to acceptsuch employment . . . . It is not enough that theRespondent thinks that employees should have beenable to secure jobs. Suspicion and surmise are nomore valid bases for decision in a backpay hearingthan in an unfair labor practice hearing.Similarly, inAirport Service Lines,231NLRB 1272,1273 (1977), the Board held that the existence of newspa-per advertisements did not establish that the jobs wouldhave been available had the discriminatees applied orthat they would have been selected for any available po-sitions. See alsoSioux Falls Stock Yards Co.,236 NLRBat 550-551;S.E.Nichols Inc.,258 NLRB 1, 13-14 (1981),enfd. 704 F.2d 921 (6th Cir. 1983).Accordingly, I find that Respondent has not sustaineditsburden of showing that the discriminatees "wilfullyincurred" loss by a "clearly unjustifiable refusal to takedesirablenew employment."PhelpsDodgeCorp.v.NLRB,supra, 313 U.S. at 199-200.G. Pension PaymentsThe parties stipulated that pension fund contributionswere made by Respondent on behalf of both male andfemale production employees. Therefore, had the discn-minatees been employed by Respondent during the back-pay period, pension fund contributions would have beenmade on their behalf. Accordingly, the only question tobe decided is whether an award of pension payments O.K. MACHINE& TOOL CORP.shouldbe made directly to the fund or to the discrimina-tees.The General Counsel has recommended that thepayments be made directly to the discriminatees becausethey are no longer employed by Respondent and wouldtherefore be unlikely to benefit from Respondent's pen-sionplan. The Board has held that when the restorationof pension benefits to the discriminatees is highly unlike-ly, it is a more appropriate and reasonable method of ef-fectuating compliance with the Board's order that thediscriminatees be made whole to require Respondent topay the contributions directly to the discriminatees.Southland Dodge, Inc.,232 NLRB 878, 880 (1977);RiceLake Creamery Co.,151NLRB 1113, 1128-1129 (1965),enfd. as modified 365 F.2d 888 (D.C. Cir. 1966). Accord-ingly,I shall order the pension fund payments to be paiddirectly to the discriminatees.H. OvertimeI have found that for the 47-week period to November27, 1978, the discriminatees worked the following hoursof overtime:Allen, 48.75;Gonzalez, 189;Melendez,134.5;Tirado, 119; and Robinson, 186.5. Average hoursof overtime per week were: Allen, 1.04; Gonzalez, 4.02;Melendez,2.86; Tirado, 2.53; and Robinson, 3.97.The actualearningsof employees in a representativeperiod prior to their discharge is a formula traditionallyused by the Board in determining the amount of backpaydue discriminatees. SeeChef Nathan Says Eat Here,201NLRB 343, 345 (1973). InDeLorean Cadillac,231 NLRB329, 332 (1977), enf. granted in part and denied in parton other grounds 614 F.2d 554 (6th Cir. 1980), the Boardadopted as the proper formula the average monthly earn-ings of the discriminatees during the year prior to theirtermination. The record in this proceeding contains accu-rate figures of overtime for the 47-week period prior tothe termination of the discriminatees. Accordingly, I be-lieve that it is the proper measure to be used.I.William RobinsonOn January 24, 1983, Robinson, who at the time re-sided in Compton, California, was served with a subpoe-na issued on behalf of counsel for Respondent. On Janu-ary 26 Robinson responded to Respondent's counsel, "Iam willing toappear but lack the funds to make the trip.If you desire my appearance, you will have to send themoney and make the necessary travel and hotel accom-modations." At the hearing Respondent moved to dis-miss the complaint with respect to Robinson. The Gener-alCounsel argued that the subpoena was invalid becausethere was no tender of fees.Section 11(4) of the Actprovides that witnesses sum-moned before the Board shall be paid the same fees andmileage that are paid witnesses in the courts of theUnited States. Section 102.32 of the Board's Rules andRegulationsprovides that these fees are to be paid by theparty at whose instance the witness appears Rule 45(c)of the Federal Rules of Civil Procedure provides thatthe tenderingof such fees shall accompany the service ofthe subpoena.At the hearing I denied Respondent's motion to dis-miss.I reaffirm that decision. No reason has been ad-479vanced why witness fees and mileage should not havebeen required with respect to the instant subpoena. SeeBrennan v.Heard,491 F.2d 1, 4 (5th Cir. 1974). InSaperv.Hague,186 F.2d 592, 593 (2d Cir. 1951), the court heldthat nonpayment of witness fees and mileage was a validexcuse for not obeying a subpoena unless this defect inservicewas waived. I believe that the nonpayment offeeswas at no time waived by Robinson. To the con-trary,Robinson immediately advised Respondent's coun-sel that he was willing to appear but that he would re-quire the funds to do so. I conclude that service of thesubpoena was invalid inasmuch as there was no tender ofthe appropriate fees.3CONCLUSIONS OF LAWIhave found that for the period December 23, 1981,until January 20, 1982, Melendez is not entitled to back-pay. In addition, I have found that the discriminatees'average weekly hours of overtime during 1978were, asfollows:Allen, 1.04;Gonzalez, 4.02;Melendez, 2.86;Tirado, 2.53; and Robinson, 3.97. Otherwise, I find thatthe backpay computation set forth in the specification, asamended, is appropriate.With respect to Robinson, consistent with Boardpolicy,' I shall award him the amount of backpay set outin the specification and shall order Respondent to pay itto the Regional Director for Region 2 to be held inescrow for a period of 1 year. The Regional Directorshallmake suitable arrangements to afford Respondent,together with the General Counsel, an opportunity to ex-amineRobinson, and any other witnesses with relevanttestimony, and to introduce any relevant and materialevidence bearing on the amount of backpay due. TheRegionalDirector shallmake a final determinationwhether anyinterim earningsor other amounts, in excessof those shown in the specification, or any other factorsare revealed which may reduce the amount of backpaydue under existing Board precedent. In the event the Re-gionalDirector determines that reductions are warrant-ed, the amount so deducted shall be returned to Re-spondent.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed5ORDERThe Respondent,O.K.Machine & Tool Corp. andGyrotronics,Inc.,Bronx,New York, their officers,agents,successors,and assigns, shall3Respondent further contends that even if service of the subpoena wasdefective, the General Counsel was under the obligation to have pro-duced Robinson as a witness The Board has held,however, that theGeneral Counsel"does not have the obligation to produce the discrimin-atees at the hearing to testify in this regard"Woonsocket Health Centre,263 NLRB 1367 (1982) See alsoSteve Alm Ford,190 NLRB 661 (1971)4 SeeWoonsocket Health Centre,supra, 263 NLRB at 1368.5 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 480DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Pay to each of the following employees as net back-pay the amount set forth opposite each name,e plus inter-est computed in the manner prescribed inFlorida SteelCorp.,231 NLRB 651 (1977),7 less tax withholdings re-quired by Federal and state laws:Alberto Gonzalez$ 2,2008Hildo Melendez33,5596An appropriate amount shall be deducted for each discriminatee toreflect the revised average overtime hours as stated above in Conclusionsof Law section In addition,an appropriate amount shall be deductedfrom Melendez' backpay for the period December 23, 1981, until January20, 1982,during which time I have found that Melendez is not entitled tobackpay7See generallyIsis Plumbing Co,138 NLRB 716, 717-721 (1962)s Includes$152 pension benefit paymentAlton Fahie8559Jose Allen5,066Luis Tirado7,281102.Transmit to the Regional Director for Region 2, tobe held in escrow as provided in this Supplemental Deci-sion, the sum of $7,11911 representing the gross backpaydue William Robinson,plus interest,12 and less tax with-holdings required by Federal and state laws.9The parties stipulated that Fahie is entitled to a total payment of$855, representing $550 as backpay,$275 as interest,and $30 as a Christ-mas bonus10 Includes$161 pension benefit payment" Includes $145 pension benefit payment12 As specified in par I of this Order